Title: To George Washington from Robert Morris, 26 January 1782
From: Morris, Robert
To: Washington, George


                  
                     
                     Sir,
                     Office of Finance January the 26th 1782.
                  
                  I take this earliest Opportunity of acknowleging your Excellency’s Letter of the twenty fifth, which I received last Evening, and in which you request me to have ready my Letters to the Officers you are sending to the Eastern States, so as that they may go by the next Post.  I would willingly comply with your Excellency’s Desire most literally, but I have rather wished to transmit my Sentiments to you, that you may send them to the Gentlemen, either in the whole or in Part, as you shall think it proper, and with such Observations as may occur to you.
                  Recruiting the Army is certainly of Importance and ought therefore to be urged upon the several States, but should it be necessary to expend Money for that Purpose, it must not be considered as a Part of the Quota called for by Congress for the Service of the current Year.  I shall make an Application on this Subject to Congress and endeavor to have certain Principles established by which, those States who exert themselves to bring their Quota of Troops early into the Field may have full Justice done them, and those States which are negligent be charged in Proportion to that Negligence.  I mention these Things Sir, to obviate Mistakes which might be productive of very evil Consequences.  You, who being on the Spot and knowing my Situation and arrangements are better informed than any Person, how necessary it is that the money called for from the several States be punctually paid, without any Deduction whatever.  You are I am sure convinced, that if my measures are obstructed your own Designs must prove abortive.  And therefore you will I am persuaded take Care to prevent an Application of those Funds to the recruiting Service, which are necessary to the Support and operation of those who are already enlisted.  But as it may obviate those Doubts which are too apt to start in the minds of such Gentlemen as compose the respective Legislatures, I repeat to your Excellency my Assurance, that I will exert myself to have full Justice done to the States, who may bring their proportion of men into the Field at an early Period.
                  Should you send Officers who are now with the Army I expect, that they will be able to give full Information from what they have seen of the Benefits, which result from the present mode of administration.  And I am sure, that you are fully convinced of the superior Cheapness with which Supplies are obtained from what they were formerly.  In Order then, that the Army may be well and cheaply maintained it is necessary that the States grant money.
                  In considering the Situation of the Army and comparing the Wants with the means of satisfying them, it became necessary for me to arrange those Wants, so that the relief in my Power might be properly extended.  Feeding the Army appeared to be an Object of the first necessity; Cloathing them was almost if not altogether as indispensible.  After feeding and Cloathing them the Equipment for Service demands Attention, under which Head must be classed the Arms, Ammunition, Military Stores, Tents, Camp Equipage, and in short the whole of the Quarter Masters Department.  To the Equipment for Service succeeds the Attention which is to be paid to the Sick and wounded, an Object in which Justice and Humanity combine most forcilbly together.  The Pay of the Army must of necessity be placed last in this List: But tho’ last, it is by no means last in my mode of contemplating it.  Your Excellency knows so well my Solicitude on this Subject, that it is unnecessary to mention it here.  But I should ill deserve, the high Trust reposed in me if I permitted any Consideration to divert me from that Line which Reason points out as my Duty to walk in.
                  The Officers you may employ on the present Occasion will I am sure, be men of good Sense and Candor.  They will therefore judge properly of my Reasonings and give them their due Weight to others.  I may perhaps have misarranged the wants of our Army, but I think not, it is however proper to observe, that under the Head of Cloathing I comprehend, those Means for Cloathing the Officers which, I have now in contemplation, and had the Honor of mentioning to your Excellency.  If I am right in my Ideas, as to what is the proper Mode of applying the public money, then every prudent Officer will instead of urging the States to grant a little money for the Purpose of paying them, urge the Grant of so much, as will support and equip the Army, and still leave a Sufficiency for the Pay.  To increase the means of Payment by retrenching every other Expenditure is my constant Object; to increase the means of Payment by grant of money the States alone are competent to.  I hope therefore, that the Gentlemen you employ will join me in urging such Grants, with all their Force and Abilities.
                  It is from the same Conviction which you feel of the Advantages which must result to our Country from an early and vigorous Campaign, that I have spent money and stretched my Credit to the utmost Extent which I dare, in Order that you might take the Field at an early Hour and in a respectable manner.  I have confided in the States, and the Consequences of being deceived will be such, that it is better you should conceive than I describe them.  If they do not grant the Sums called for by Congress, I cannot give that Aid to your Operations which I know to be indespensibly necessary.  But if they do grant me those Sums, I pledge myself to support you fully in All your Views, and you shall then have the Pleasure of seeing your brave Troops as regularly paid as they are now fed, and then knowing them to be well appointed and in all respects fit for Service you will be enabled to accomplish those Plans for the Defence and Salvation of our Country which be nearest your Heart.  That this may be speedily the Case is the most fervent wish of Your Excellency’s Most Obt and humble Servant
                  
                     Robt Morris
                     
                  
               